Citation Nr: 1454768	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-00 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1980 to May 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the Veteran's claim for service connection for sleep apnea. The Veteran's claims file has since been moved to the Montgomery, Alabama, RO.

A review of the Virtual VA paperless claims processing system was conducted.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The purpose of this remand is to obtain a VA Compensation & Pension (C&P) medical examination for the Veteran's diagnosed sleep apnea, to determine the etiology of the condition as it relates to the Veteran's military service. 

In disability compensation claims, the Secretary VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Here, contemporaneous VA treatment records subsequent to the Veteran leaving service reveals a diagnosis of sleep apnea. Evidence of record, including lay statements from the Veteran and his live-in girlfriend, as well as VA treatment records confirm that he currently receiving treatment for this condition, which includes using a Continuous Positive Airway Pressure (C-PAP) machine while he sleeps. See VA Treatment Records, August 2003 & September 2007; see also Statement from C. S., Sept. 2008. The record also shows, through lay statements, that his condition had progressively gotten worse since leaving the Army. Id. 

The Board does note, however, that there is some evidence that the Veteran's condition may have preexisted his entry into his military service. On the Veteran's Report of Medical History in January 1980, the Veteran himself affirmatively identified that he had sleeping problems. See Report of Medical History, January 1980. Specifically, the Veteran checked the box next to the condition of frequently trouble sleeping, and further noted "insomnia" in the additional note section of the form. Id. 

The Board also finds that there is sufficient evidence to establish that the Veteran did suffer from symptoms that could be potentially caused by sleep apnea during service. Multiple lay statements from first person accounts of witnessing, or being present while the Veteran slept, during service reported that they heard heavy snoring and periods in which the Veteran stop breathing. Two accounts came from women who "visited" the Veteran while he was in service in 2000 and 1999. Both noted that while the Veteran was sleeping that he would snore loudly and for period of several seconds stop breathing. See Statement by Y. T., October 2008; see also Statement by S. M., September 2007 . They described such condition happening throughout the night. Id. The Board finds most probative, the statement by the Veteran's bunk mate during his military service, J.W. His fellow serviceman described his snoring as the loudest in the barracks, and that he noticed that the Veteran would actually stop breathing for several seconds throughout the night. See Statement by J.W., January 2008. 

The Board has considered these statements regarding the Veteran's symptoms and note that lay persons are competent to report observable symptoms of this conditions, such as snoring and loss of breathe. See Layno v. Brown, 6 Vet. App. 465 (1994), see also Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  The Board finds such evidence competent in establishing the nature and extent of the Veteran's symptoms during service, but it is not competent to speak to the nexus between the current condition and those symptoms.

The Board finds the evidence in the claims file is sufficient to indicate that there is a possibility that the Veteran's condition is related to, or aggravated by, his military service; however, additional medical examination and opinion is required for a decision to be made.  The Board finds that even if it is determined that the Veteran entered service with his claimed condition, there is insufficient medical evidence for the VA to make a determination that his condition was not otherwise aggravated during his military service. Therefore, since the Veteran has not been afforded a C&P examination, the appeal must be remanded to obtain a medical nexus opinion concerning the determinative issue of an etiological relationship between his military service and his current disability. Id. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for the disability at issue that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

All such records obtained shall be associated with the Veteran's claims file.

2. The RO/AMC will arrange for an appropriate VA C&P examination to ascertain whether a nexus exists between the Veteran's military service and his current sleep apnea. For the diagnosed condition the physician must specifically opine whether that disability began during service, is related to any incident of service, or was aggravated (permanently worsened beyond normal progression) by his military service. This includes a determination as to whether the condition preexisted the Veteran's entering service.  If the condition did in fact pre-exist service, the examiner should opine as to whether there was any increase in the disability during service.  

All testing deemed necessary should be performed. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. The examiner must review all medical evidence associated with the claims file. In particular, the Board draws the physician's attention to the following:

a. All lay statements submitted with the Veteran's Notice of Disagreement (NOD) in October 2008, including statements from; S. Mitchell, September 2007; 
J. Williams, January 2008; C. Smith, September 2008; and Y. Tate, October 2008; as well as the Veteran's own statement of that date. 

b. Report of Medical History, January 1980. 

The physician must provide a diagnosis for any sleep related disabilities found by considering the claims file and from examining the Veteran. 

In all conclusions, the physician must identify and explain the medical bases of his or her opinion with reference to the claims file. The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.

3. After obtaining the examination and associating it with the claims file, the RO/AMC will readjudicate the Veteran's claims related to his sleep apnea.

The purpose of this remand is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




